Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 9-11, 15, 18, 24, and 27-28 were canceled. 
Claims 2, 4-8, 12-14, 16-17, and 21-23 were amended. 
Claims 1-2, 4-8, 12-14, 16-17, 19-23, and 25-26 are pending and under consideration. 


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8 drawn to an inhibitor of CD226, MICA or MICB.

Group II, claim(s) 19-22 drawn to a method of the treatment or prevention of a cancer in a patient comprising a step of administering to the patient a therapeutically effective amount of an inhibitor of CD226, MICA or MICB.

Group III, claim(s) 12-14, 16-17, 23, and 25-26 drawn to a method of assessing metastatic potential of a cancer, comprising a step of comparing a level of expression of either CD112, TIGIT, MICA or MICB to a reference level of CD112, TIGIT, MICA or MICB. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:   The technical feature linking Groups I and II appears to be an inhibitor of CD226, MICA or MICB. However, this technical feature is not shared with Group III. Therefore, Groups I-III do not share the same or corresponding technical features.   Moreover, Chan et al (The Journal of Immunology, vol. 184, no. 2, pages 902-911; PTO-892) teaches anti-mouse DNAM-1 antibody which is an inhibitor of DNAM-1 (CD226)(Figure 1; also see page 8 of WOISA).  Therefore, the technical feature linking the inventions of groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election 1: Applicant must elect a single species among an inhibitor of CD226, inhibitor of MICA, and inhibitor of MICB.

Species Election 2: Applicant must elect a single species between antibody and nucleic acid as an inhibitor of CD226, MICA, or MICB as claimed in claim 2.   If Applicant elects nucleic acid, then Applicant must further elect a single species among siRNA, miRNA, ribozyme and anti-sense oligonucleotide.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species are comprised of distinct structures. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643   

/Brad Duffy/Primary Examiner, Art Unit 1643